Citation Nr: 1039898	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-39 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, as secondary to herbicide exposure.

2.  Entitlement to service connection for a heart condition; 
hypertension; numbness of the fingers, forearm, hands, and lips; 
impotence; stomach problems; foot problems; glaucoma; and dental 
problems, each as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for depression with fatigue 
as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1963 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The claim of service connection for diabetes mellitus, type 2, to 
include as due to herbicide exposure, in which the only evidence 
of exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam, was subject to a 
stay imposed as a result of the decision of the United States 
Court of Appeals for Veterans Claims (Veterans Court) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  

In May 2008, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) issued its decision in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), reversing the Veterans Court.  The United 
States Supreme Court then denied the petition for a writ of 
certiorari in January 2009.  Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).

In July 2007, the RO notified the Veteran of the stay.  As the 
stay is no longer in effect, adjudication of the claim is 
resumed.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript 
of the hearing has been associated with the claims file.  During 
the hearing the Board asked the Veteran to provide additional 
medical records not previously submitted, which he has done.  He 
did not submit a waiver of RO review with the additional medical 
records; however, because the issue in this case does not concern 
whether the Veteran currently suffers and is being treated for 
the disabilities claimed herein, and rather turns on whether the 
Veteran was exposed to herbicides or whether his diabetes 
mellitus can be directly related to service, and since none of 
the newly submitted evidence addresses either of these issues, 
the Board finds that a waiver of RO review is not necessary and 
that adjudication may proceed.


FINDINGS OF FACT

1.  The Veteran served in the offshore waters of Vietnam and did 
not set foot on land in Vietnam at any time during his service.

2.  Diabetes mellitus, type II, was not caused by, or related to, 
active service, to include exposure to herbicides while serving 
aboard the USS Chandler.

3.  Since service connection for diabetes mellitus, type II has 
been denied, the claims for service connection for a heart 
condition; hypertension; numbness of the fingers, forearm, hands, 
and lips; impotence; stomach problems; foot problems; glaucoma; 
and dental problems, each as secondary to diabetes mellitus, type 
II, is not warranted.

4.  On June 29, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran testified before the Board that he wished 
to withdraw his claim for service connection for depression with 
fatigue as secondary to diabetes mellitus, type II.

5.  The Veteran's testimony from the June 2010 Board hearing has 
been transcribed and associated with the claims file, thus 
constituting a written withdrawal of his appeal seeking service 
connection for depression with fatigue as secondary to diabetes 
mellitus, type II.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred in or aggravated 
by service, and such incurrence or aggravation may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for a heart condition; 
hypertension; numbness of the fingers, forearm, hands, and lips; 
impotence; stomach problems; foot problems; glaucoma; and dental 
problems, each as secondary to diabetes mellitus, type II, have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§3.303, 3.307, 3.309, 3.310 (2009).

3.  Because the Veteran has withdrawn his appeal seeking service 
connection for depression with fatigue as secondary to diabetes 
mellitus, type II, the Board does not have jurisdiction to 
consider the claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran seeks service connection for diabetes mellitus, type 
II (DMII) on the basis that it resulted from exposure to 
herbicides during service.  He also seeks service connection for 
a heart condition; hypertension; numbness of the fingers, 
forearm, hands, and lips; impotence; stomach problems; foot 
problems; glaucoma; and dental problems, each as secondary to 
DMII.  The Veteran served aboard the USS Chandler and he alleges 
that he was exposed to herbicides via contaminated drinking, 
bathing, and cooking water while serving aboard that vessel in 
the waters of Nha Trang Harbor, Vietnam.

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service", the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 
(2009).  Additionally, for veterans who have served 90 days or 
more of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as DMII, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
(Vietnam) during the Vietnam War will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption 
requires exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time period 
specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 
1113(a); 38 C.F.R. § 3.307(d).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  Furthermore, even if a veteran does not have a 
disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to 
have been exposed to herbicides if he or she served in Vietnam 
between January 9, 1962, and May 7, 1975, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 U.S.C.A. § 
1116(f).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel 
for VA held that service on a deep-water naval vessel off the 
shores of Vietnam may not be considered service in the Republic 
of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which 
defines the Vietnam era as the period beginning on February 28, 
1961, and ending on May 7, 1975, and that this was not 
inconsistent with the definition of service in the Republic of 
Vietnam found in 38 C.F.R.  § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 
(July 23, 1997).  

Simply stated, a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam to have qualifying service.  
Id.  Since issuance of that General Counsel opinion, VA has 
reiterated its position that service in deep-water naval vessels 
offshore of Vietnam (as opposed to service aboard vessels in 
inland waterways of Vietnam) is not included as "service in the 
Republic of Vietnam" for purposes of presumptive service 
connection for Agent Orange diseases.  See comments section in 
Federal Register announcement of final rule adding diabetes to 
the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166 
(May 8, 2001).

Subsequently, in May 2008, the Federal Circuit held that the 
interpretation by the Department of Veterans Affairs (VA) of the 
phrase "served in the Republic of Vietnam," which required the 
physical presence of a veteran within the land borders of Vietnam 
during service, was a permissible interpretation of 38 U.S.C.A.  
§ 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii).  The United 
States Supreme Court, declined to review the case, and the 
decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) is now final.

The existence of a current disability is not at issue in this 
case.  Private treatment records show that the Veteran was 
diagnosed with DMII in May 1998, over 30 years after his 
discharge from service.  Thus, the presumption of service 
connection for certain chronic diseases that become manifest to a 
degree of 10 percent or more within one year of separation does 
not attach.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Further, there is absolutely no contention that 
his diabetes is in any way associated with service other than by 
exposure to herbicides.

The Veteran contends that he developed DMII from Agent Orange 
exposure while serving aboard the USS Chandler in the offshore 
waters of Vietnam.  The Veteran's service personnel records do 
not show that the Veteran was ever physically present in the 
Republic of Vietnam for active duty service.  Rather, they show 
that he served in the U.S. Navy aboard naval vessels.  

Upon extensive questioning during his Board hearing, the Veteran 
affirmed that while aboard the USS Chandler, he did not set foot 
in Vietnam.  He stated, and as corroborated by the deck logs, 
that the USS Chandler responded to a fire on another vessel which 
was anchored in the middle of Nha Trang harbor.  The destroyer 
tethered to the burning vessel and the Veteran helped extinguish 
the fire.  The USS Chandler did not dock and the Veteran insisted 
that he did not set foot on land during this rescue operation or 
at any other time.  

The Veteran indicated his belief that the water used to douse the 
fire, as well as chemicals and other items burning on the ship 
(what was on the ship the Veteran could not say), were laced with 
Agent Orange.  He said that the burning ship was likely carrying 
herbicides because of the smell (it is unclear from the record 
how the Veteran would know what the smell of burning herbicides 
would be).  He admitted that he did not actually know what was 
stored on the burning ship.

In support of his claim, the Veteran submitted a buddy statement 
from a fellow serviceman who helped during the fire.  The buddy 
said that he and the Veteran boarded the burning vessel to 
extinguish the fire; however, he did not state that either he or 
the Veteran set foot on land.  The statement also fails to 
indicate whether the burning vessel contained herbicides.  The 
buddy submitted his commendations from commanding officers 
recognizing his efforts to extinguish the flames, which is not in 
dispute.

The issue in this case is not whether the Veteran was on the USS 
Chandler or whether it was called upon to help another ship in 
distress.  The evidence, including service personnel records, 
deck logs, and confirmation from the JSRRC confirms these facts.  
The issue is whether the Veteran had actual duty or visitation in 
Vietnam or whether he was otherwise definitively exposed to 
herbicides during service.  Unfortunately, the Veteran has 
clearly stated that he did not set foot on Vietnam soil.  
Further, service personnel records fail to show that the Veteran 
ever set foot in Vietnam; therefore, he is not entitled to the 
presumption of herbicide exposure under 38 C.F.R. § 3.307.  

In addition, while the Veteran has stated his belief that he was 
exposed to herbicides while fighting the fire, he admitted that 
he did not know whether the ship's cargo included herbicides or 
whether the water used to fight the flames was contaminated with 
herbicides.  Consequently, the Board finds that the evidence 
fails to show that the Veteran was exposed to herbicides.  
Therefore, the Veteran is not entitled to service connection 
based upon herbicide exposure.

In support of his claim, the Veteran submitted Board decisions 
addressing similar circumstances, including a decision involving 
a veteran that served on the USS Chandler with him during the 
fire rescue.  He states that because the Board allowed for the 
presumption of herbicide exposure in that case, that the Board 
should also presume that he was exposed to herbicides.  
Unfortunately, the factual circumstances found in that case are 
not the same as in this case.  In the other case, the Board found 
that the serviceman stepped foot on Vietnam soil, thus exposure 
to herbicide was presumed.  In this case, the Veteran repeatedly 
denied ever stepping on Vietnam soil, thus he did not have 'boots 
to ground' and herbicide exposure cannot be presumed.  

Briefly, the Board notes that the Veteran is not entitled to 
service connection for DMII on a direct basis.  Service treatment 
records are silent for diagnosis or treatment of DMII during 
service.  Private treatment records dated subsequent to service 
show that the Veteran was diagnosed with DMII in 1998, more than 
30 years after separation from service.  Unfortunately the 
treatment records do not indicate that the DMII had onset during, 
was caused by, or is in any way related to the Veteran's active 
service; therefore, service connection cannot be granted for DMII 
on a direct basis.  Without considering the presumption cited 
above, the Board finds it unlikely in the extreme that the 
Veteran's service in the Navy is the cause of the Veteran's 
diabetes thirty years later.  Service and post-service records 
fully support this finding, indicating a problem that began 
decades after service with no indication of a connection with 
service and no indications of a problem during service.  

Regarding the claims seeking service connection for a heart 
condition; hypertension; numbness of the fingers, forearm, hands, 
and lips; impotence; stomach problems; foot problems; glaucoma; 
and dental problems, each as secondary to DMII, since service 
connection for DMII is denied, it follows that each of these 
claims are also denied.  Because the Veteran clearly stated 
during his Board hearing that he was not seeking service 
connection for any of these issues on a direct basis, the Board 
will not address that theory of entitlement at this time.  
Accordingly, the claims for service connection for a heart 
condition; hypertension; numbness of the fingers, forearm, hands, 
and lips; impotence; stomach problems; foot problems; glaucoma; 
and dental problems, as secondary to DMII are denied.

In reaching the above conclusions, the Board considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran has withdrawn his appeal seeking 
entitlement to service connection for depression with fatigue as 
secondary to DMII and, hence, there remains no allegation of 
error of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal, and it 
must be dismissed.

Specifically, the Veteran indicated his desire to withdraw his 
appeal as to this issue at his hearing before the Board in June 
2010.  The oral withdrawal of the claim was made on the record 
and a transcript of the hearing has been associated with the 
claims file.  This transcribed statement constitutes a written 
withdrawal of the substantive appeal with regard to the issue of 
entitlement to service connection for depression with fatigue as 
secondary to DMII.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the 
claim, and it must therefore be dismissed, without prejudice.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), 
(c).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  In this case, although 
the notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claim, such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The veteran submitted private treatment records, research 
articles, buddy statements, prior Board decisions, and statements 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, a VA examination was not provided for the service 
connection claim for DMII because the treatment records failed to 
attribute the disability directly to service.  Further, the 
Veteran claims that the disability is related to exposure to 
herbicides, which has not been shown.  He does not otherwise 
claim that his diabetes mellitus is directly related to service.  
Regarding all other claims, VA examinations are not warranted 
since they are all claimed as secondary to diabetes mellitus, and 
service connection for diabetes mellitus has been denied.  
Therefore, VA examinations are not warranted for any of the 
Veteran's claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for diabetes mellitus, type II, is denied.

Claims for service connection for a heart condition; 
hypertension; numbness of the fingers, forearm, hands, and lips; 
impotence; depression with fatigue; stomach problems; foot 
problems; glaucoma; and dental problems, each claimed as 
secondary to diabetes mellitus, are denied.

The appeal seeking service connection for depression with fatigue 
as secondary to DMII is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


